Case 1:15-cv-00031-ABJ Document 155 Filed 07/12/19 Page 1 of 7
                                                             FILED




                                                          2:58 pm, 7/12/19
                                                        Stephan Harris
                                                        Clerk of Court
Case 1:15-cv-00031-ABJ Document 155 Filed 07/12/19 Page 2 of 7
Case 1:15-cv-00031-ABJ Document 155 Filed 07/12/19 Page 3 of 7
Case 1:15-cv-00031-ABJ Document 155 Filed 07/12/19 Page 4 of 7
Case 1:15-cv-00031-ABJ Document 155 Filed 07/12/19 Page 5 of 7
Case 1:15-cv-00031-ABJ Document 155 Filed 07/12/19 Page 6 of 7
Case 1:15-cv-00031-ABJ Document 155 Filed 07/12/19 Page 7 of 7
